Citation Nr: 0301283	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for an 
appendectomy scar.  


REPRESENTATION

Veteran represented by:      Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from June 
1968 to June 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate her claim, and to the extent possible, has 
obtained and fully developed all evidence necessary for 
the equitable disposition of the claim.   

2.  The appellant failed to report for VA examinations 
scheduled in May 1999, December 1999, January 2000, and 
March 2000; she canceled an examination scheduled for 
April 3, 2000, and failed to report for an examination 
scheduled for April 7, 2000.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for an 
appendectomy scar are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that her appendectomy scar is more 
severely disabling than currently evaluated, and, 
therefore, the disorder warrants a higher rating.   

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of 
recently promulgated regulations by VA concerning its duty 
to assist under the VCAA. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Board finds that the duties to 
assist provided under the new statute and regulations have 
been fulfilled in that the appellant's service medical 
records and VA medical records have been associated with 
the claims file, and she has not indicated the existence 
of any additional evidence that might be pertinent to her 
claim.  Additionally, the November 1997 statement of the 
case informed her of what evidence was needed to 
demonstrate that her appendectomy scar warranted a higher 
rating, and she was provided ample opportunity and time to 
submit evidence.  The Board notes that the appellant 
appeared before a hearing officer at the RO in January 
1999, and was provided the opportunity to submit evidence 
and testimony in support of her claim.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As will 
be discussed further, the Board concludes that the duties 
to assist and to notify the veteran have been fulfilled, 
and there is no indication that there are additional 
documents that have not been obtained and would be 
pertinent to the present claim.  The appellant has been 
accorded the opportunity to present evidence and argument 
in support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate her claim.  
No further development is required in order to comply with 
VA's duty to assist.  

The regulations regarding the rating of scars were revised 
effective August 30, 2002.  In October 2002, the veteran 
was informed of the changes and provided an opportunity to 
respond.  She subsequently, in December 2002, forwarded to 
the Board photographs of her abdominal scar, a newspaper 
article, duplicate copies of medical and administrative 
records, and a letter.  

The appellant filed a claim for an increased evaluation 
for her service-connected appendectomy scar in July 1997.  
Following an October 1997 rating action denying her 
request, she disagreed, and submitted a statement from a 
private examiner dated in August 1997, in which it is 
indicated that the veteran has abdominal pain which could 
be adhesional.  The appellant failed to report for VA 
examinations scheduled in May 1999, December 1999, January 
2000, and March 2000; she canceled an examination 
scheduled for April 3, 2000, and failed to report for an 
examination scheduled for April 7, 2000.  

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. 
Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of 
an immediate family member, etc. For purposes of this 
section, the terms examination and reexamination include 
periods of hospital observation when required by VA. 38 
C.F.R. § 3.655(a).

When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

As the appellant failed to report for several VA 
examinations, and has offered no good reason for the 
failure to so report, the Board, being unable to evaluate 
the manifestations of her disability, must, under the 
provisions of 38 C.F.R. § 3.655(b), deny her claim for an 
increased evaluation.  


ORDER

The claim for a compensable evaluation for an appendectomy 
scar is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

